The proceeding is instituted for the purpose of securing the release of Charles Maldonado from the Gatesville School for Boys.
The prosecution was instituted by complaint and information filed on the 25th day of May, 1943, in the County Court of Bexar County, Texas, at which time he plead guilty before the court and was by proper judgment declared to be a ward of the court and subject to his orders until he should reach the age of twenty-one years, which was found to be August 11, 1949. He was then committed to the Superintendent of the Bexar County School for Boys. We find no order in the record suspending his sentence but the record reflects that on the 29th day of August, 1944, a motion was filed by the Assistant Juvenile Officer asking that he be committed to the Gatesville State School for Boys. The motion sets out the conviction of May 27, 1943, as the basis for the commitment requested and says further that the sentence was suspended. It makes a charge that he "remains incorrigible, in that he continues to habitually so deport himself as to injure and endanger the morals and health of himself and others, * * *."
We are asked by the appellant's brief to find from the above that relator was at the time of his conviction given a suspended sentence with the force and effect of a suspended sentence under our criminal procedure which, according to his contention, could not be revoked until he was convicted of another offense. It seems to be the interpretation given to the procedure that the motion filed on the 29th of August, 1944, was a new procedure and was *Page 360 
in fact a complaint; that it was necessary to accompany this by information and to have a new trial. He cites Hogue v. State,220 S.W. 96. We do not so interpret the procedure. It appears perfectly clear that this was only a motion filed in the court, by the proper authority, asking that whatever orders had been made relative to the juvenile be so modified as to then commit him to the State School for Boys at Gatesville. So understood the procedure is regular.
The judgment of the trial court is affirmed.